Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 1 of 14

EXHIBIT 1
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 2 of 14

 

SUMMONS .
CIVIL {except family actions) SUPERIOR COURT X ONE OF THE FOLLOWING
JD-CV- mount, legal Interest or pre-
GEN. STAT. 51-346, 51-347, 51-348, 51-350, 52,-45a erty in demand, exclusive of
52-48, 52-259 rest and costs ts
PR. BK. 49, 63, 66 INSTRUCTIONS jess than $2,500
LP, A ‘na original he conta ‘os of h 5 $2,509 through $14,999.99
. Prepareen ter: sign a: t a tg, 4).
2 i tere arg eee than we PP HA retecoay confarmad summons for gach ad tional de yaaa Ne Henpleabies ore
3. Attach the original summons {9 tho gripiaa! compleint and attach a copy of the summons to each copy of tho complaint. Aiso,
it thoro aro more than 2 plaintiifs or ¢ dofendants proparg form JD-CV+2 and attach if to the original and all copies of tho com- Claiming other relief in edal-
. ie
4, Rater service has been mada by officer, fife original papers and officers roturn with ihe cierk af the court. damages. “ ¥

 

 

 

§. Tho recognized fo costs must eppear porsonally before the authority taking the recognizance.
& Oo votes thie form foractions in which Dh ettechment, Yy rntehinent or reply ig Boing sougnt. See Practice Book Soction 49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
 

       
      

  
 

for other exceptions,
To: Any proper officer: BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service
of this Summons and attached Complaint.
JUDICIAL DISTRICT AT (Town in which writ ts roturnable}(Gen, Stat, $1-349) RETURN DATE (Me., day, yr)
CJHOUSING SESSION [G.A. Bridgeport +i8H18
ADDRESS OF CLERK OF COURT WHERE WRIT AND OTHER PAPERS SHALL BE FLED (GEN. STAT. 81-347, 51-250}{No., st, town 4 rip coda) Back TVPE(From Jadis, Dop!. case typo Ust-aoo
1061 Main Street, Bridgeport, CT, 06604 (203) 579-8527 Major T Minor 20
ee eccceene
NOTE: individual's Names: NAME AND ADDRESS OF EACH PARTY PTY
PARTIES Last, First, Middie initial (No., street, town & zip coda) Form JD-CV-2 attached | NO
FIRST NAMED
PLAINTIFF Levan, Douglass, 173 South Road, East Hartland, CT 06027 a
Additional
Plaintiff Levan, Jean, 373 South Road, East Hartland, CT 06027 02
FIRST NAMEO Bel! Helicopter Textron, inc., 3255 Bell Flight Boulevard, Fort Worth, TX 76116
DEFENDANT 50
Additional Bombardier, ine., cio Connecticut Sec of State, 30 Trinity Street, Hartford, CT 06106
Defendant 54
Additionat Hiller Alrcraft Corp., 925 M Street, Firebaugh, CA 93622
Defendant - — . _ 52
Additional C iTextron Aviation CT Corporation System, 67 Burnside Ave., East Hartford, CT 06108
Defendant aa 53
NOTIC Cc FE NT
1, You are being sued. 6. The Appearance form may be obtained at the above Court
2, This paper is a Summons in a lawsult. address.
3. The Complaint attached to these papers states the claims that
each Plaintiff is making against you in this lawsuit. 7, If you belleve that you have insurance that may cover the
4, To respond to this summons, or te ba informed of further claim that is being made against you in this Jawsuit, you
procesdings, you or your attorney must file a form called an should immediately take the Summons and Complaint to
Appearance with the Clerk of the above named Court at the your insurance representative.
ebove Court address on or before the second day after .
the above Return Date. 8. If you have questions about the Summons and Complaint,
5. if you or your attorney do not file a written Appearance form you should consult an attorney promptly, The Clerk of Court
on time, a judgment may be entered against you by default. is nat permitted to giva advice on egal qusations.
DATE SIGNED ot Commissioner of Superior Court TYPE INN F PERSON SIGNING AT LE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ Aselstant Clerk Christopher Meisenkothen
NAME AND ADDRESS OF ATTORNEY, LAW FIRM, OR PLAINTIFF IF PRO SE Wo, stroet, town & zip coda} | TELEPHONE NO. JURIS NO. {If atty. ar law firm)
Early, Lucarelli, Sweeney & Meisenkothen, LLC 777.
265 Church Street, 11" Floor, New Haven, CT 06510 203-777-7799 | 409080
NAME AND ADDRESS OF PERSON RECOGNIZED 10 PROSECUTE IN THE AMOUNT OF $250 (No., stree?, town & zip code) SIGNATURE OF PLAINTIFF IF PRO SE
Alphonse Ippolito, Esq., 388 Orange St., New Haven, CT, 06511
NO. PLFS, [NO. DEFS. | NO. CNTS, |SIGNED (Offictal taking recognizance, x proper box | Commissioner of Superior Court For Court Use Gniy
2 4 3 8/417342 [| Assistant Clerk ILE PATE
IF THIS SUMMONS IS SIGNED by a CLERK: . A A ST
a. The signing has been done so that the Piain- advice In connection with any lawsuit
tiff(s) will not be denied access to the courts,
b. itis the responsibility of the Plaintiff(s) to d. The Clerk signing this Summons at the re- EWIGZ
see that service is made In the manner pro- quest of the Plaintiff(s) Is not responsible D, Ni HAL
vided by law. in any way for any errors or omissions in NWECTI STATE MARS:
c. The Clerk Is not permitted to give any legal the Complaint, or the service thereof. ™ RENT PERSON
Thereby certify! have read | SIGNED (Prose Bialatitf E SIGNED CKET NO.
and understand the above.

 

 

 

 

SUMMONS, Clvil

 

 
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 3 of 14

 

[ IN RE: ASBESTOS LITIGATION

RETURN DATE: JANUARY 8, 2019 : SUPERIOR COURT
DOUGLASS LEVAN & JEANLEVAN : J.D, OF FAIRFIELD
VS. - AT BRIDGEPORT

BELL HELICOPTER TEXTRON, INC::

BOMBARDIER, INC., individually and as successor to de

Havilland;

HILLER AIRCRAFT CORP.;

TEXTRON AVIATION, individually and as successorto —:

Cessna Aircraft Co.; : DECEMBER 17, 2018

COUNT I

(Product liability as against all defendants)

1. The plaintiff, DOUGLASS LEVAN, is a citizen of the State of Connecticut and
resides at 173 South Road, East Hartland, CT 06027.

2. The plaintiff, JEAN LEVAN, is a citizen of the State of Connecticut and resides at
173 South Road, East Hartland, CT 06027.

3. Each of the defendants, and/or their predecessors in interest (hereinafter
referred to as the “Defendants”), named in the caption above conducted business in the state
of Connecticut has produced, manufactured or distributed asbestos and/or asbestos products
with the reasonable expectation that such products were so used or consumed, and/or has.
committed the tortious acts set forth below.

4, The employer or employers of the plaintiff were engaged in various activities

in which it bought and/or installed asbestos and/or asbestos products and materials.
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 4 of 14

5. The plaintiff, DOUGLASS LEVAN, was exposed to asbestos-containing
products through his work at Combustion Engineering. Such exposure contributed in part or
totally to the plaintiff's contraction of asbestos-related mesothelioma and other asbestos-
related pathologies. |

6. During the period of time set forth above, the plaintiff was exposed to and did
inhale and/or ingest asbestos dust, fibers, and particles, which dust fibers, and particles came
from the asbestos products which were contracted for, mined, milled, processed,
manufactured, designed, tested, assembled, fashioned, fabricated, packaged, supplied,
distributed, delivered, marketed and/or sold by the defendants,

7, Upon information and belief, the defendants, through their agents and
employees, mined, processed, manufactured, designed, tested and/or packaged various
asbestos fibers and/or asbestos-containing products, and supplied, distributed, delivered,
marketed and/or sold said asbestos-containing products and materials to such employers or to
others working at such jobsites for use by employees, including the plaintiff.

8, At all relevant times that the plaintiff was working, the plaintiff was exposed
to asbestos materials and products which, as part of the plaintiff's employment, the plaintiff
was forced to come into contact with and breathe, inhale, and ingest asbestos fibers and
particles coming from said asbestos products and materials.

9. " Atall times pertinent hereto, the defendants were engaged in the business of
contracting for, mining, milling, processing, manufacturing, designing, testing, assembling,
fashioning, fabricating, packaging, supplying, distributing, delivering, marketing, and/or

selling asbestos and asbestos products.
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 5 of 14

10. = Atall times pertinent hereto, the asbestos products contracted for, mined,
milled, processed, manufactured, designed, tested, assembled, fashioned, fabricated,
packaged, supplied, distributed, delivered, marketed, and/or sold by the defendants reached
the plaintiff without any substantial change in their condition from the time they were sold.

11. The defendants have been possessed of medical and scientific data, studies
and reports since approximately 1929, which information clearly indicated that asbestos and
asbestos-containing products were hazardous to the health and safety of the plaintiff and
other human beings.

12. The defendants, during the 1930's, 1940's, 1950's, and 1960's became
possessed of voluminous medical and scientific data, studies and reports, which information
conclusively established that asbestos and asbestos-containing products were hazardous to
the health and safety of the plaintiff and all humans exposed to the products.

13. The defendants have since the 1930's had numerous workers’ compensation
claims filed against them by former asbestos workers/employees.

14. The defendants, since the 1920's, have consistently failed to acknowledge,
publish, or in any way advise of studies and reports known throughout the industry, including
studies conducted by or on behalf of various defendants in the asbestos industry.

15, Notwithstanding that the defendants possessed the foregoing information, the
defendants wrongfully contracted for, mined milled, processed, manufactured, designed,
tested, assembled, fashioned, fabricated, packaged, supplied, distributed, delivered,
marketed, sold, handled, shipped, received, used, and/or stored asbestos products ‘and
materials to the plaintiff's employer(s) and the defendants failed to render proper, adequate

and correct warnings, advice, instruction and information and so acted in a grossly negligent,
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 6 of 14

reckless, malicious, willful and wanton manner, failed to use reasonable care under all

circumstances, and wrongfully acted in other respects.

16. The actions of the defendants described and alleged above were wrongful

under Section 52-572m, et seq., in one or more of the following ways:

(a)

(b)

Strict liability — The defendants are strictly liable for the plaintiffs’
injuries in that said asbestos-containing products were unreasonably
defective in one or more of the following ways:

i. in that said products were and are unreasonably dangerous and
unavoidably unsafe, and failed to carry proper, adequate and
correct warnings about their hazards about which the defendant
knew or should have known;

ii. in that said products were and are unreasonably dangerous, in
that they were and are dangerous to an extent beyond that
which the ordinary person in the position of the plaintiff would
contemplate;

Negligence — The defendants knew or should have known that said

asbestos-containing products were inherently dangerous to those who

were exposed to them, yet the defendants failed to use reasonable
and/or ordinary care in one or more of the following ways:

i. the defendants failed to provide proper, adequate and correct
wamings of the dangers of said products;

ii. the defendants failed to test their products to determine the full

extent of the health hazards posed by asbestos;
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 7 of 14

(c)

iii.

iv.

the defendants failed to remove their products from market
upon learning of the health hazards of asbestos;

the defendants failed to find reasonably safer alternatives
and/or substitutes for asbestos;

the defendants failed to market, label or otherwise package
their products in a reasonably safe manner to prevent
mishandling and to prevent the retease of asbestos during

packaging, shipping, transportation, delivery, handling and use.

Failure to warn — The defendants’ products failed to carry proper,

adequate and correct warnings of the hazards about which the

defendants knew or should have known and that, to the extent such

products did carry wamings, any such warnings, information,

packaging, cautions and/or safety instructions were improper and

inadequate.

ii.

Any wamings, information and/or instructions of safety
precautions were improper and inadequate in that, among other
things, they failed adequately and reasonably to apprise users,
handlers and persons coming into contact with said products
and materials of the full scope and danger to their health of
contact with asbestos products and materials, including the risk
of cancer and mesothelioma.

It was the continuing duty of the defendants to advise and warn

purchasers, consumers, users and/or other persons coming into
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 8 of 14

tii,

contact with their products, and all prior purchasers,

consumers, users and/or other persons who came into contact

with their products, of all dangers, characteristics, potentialities

and/or defects discovered subsequent to their initial marketing

or sale of said asbestos and asbestos products.

The defendants breached their duties to wam by:

a.

failing to warn the plaintiff and the surrounding
communities of the dangers, characteristics, and/or
potentialities of the product or products when they
knew or should have known that the exposure to the
product(s) would cause disease and injury;

failing to warn the plaintiff and the surrounding
communities of the dangers to which the plaintiff was
exposed when they knew or should have known of the
dangers;

failing to exercise reasonable care to warn the plaintiff
and the surrounding communities of what would be
safe, sufficient, and properly protective clothing,

’ equipment, and appliances when working with, near or

during exposure to asbestos and asbestos products;

supplying asbestos or asbestos products that were
packaged, bagged, boxed and/or supplied in packaging,
bagging, boxes or other containers that were inadequate
and/or improper;

supplying asbestos or asbestos products that were
delivered to and reached the plaintiff without adequate
or proper handling instructions, face masks and/or
respirators;

failing to test the asbestos and asbestos products in
order to ascertain the extent of dangers invelved upon
exposure;

failing to conduct such research that should have been
conducted in the exercise of reasonable care in order to
ascertain the dangers involved upon exposure;
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 9 of 14

h. failing to remove the product or products from the
market when the defendants knew or should have
known of the hazards of exposure to asbestos and
asbestos products;

i, failing upon discovery of the dangers, hazards, and
potentialities of exposure to asbestos adequately to
warn and apprise the plaintiff and the surrounding
communities of the dangers, hazards, and potentialities
discovered;

j. generally using unreasonable, careless, negligent and
reckless conduct in the contracting for, mining, milling
processing, manufacturing, designing, testing,
assembling, fashioning, fabricating, packaging,
supplying, distributing, delivering, marketing, and/or
selling of their asbestos and asbestos products.

(d) Breach of warranty — The defendants breached warranties, either
implied or expressed, in that these products were not fit and/or safe for
their known and intended purposes and uses.

17. Asaresult of the above, the plaintiff was caused to sustain severe, painful and
permanent injuries referred to above and/or other asbestos-related pathologies caused by the
plaintiff coming into contact with and breathing, inhaling and/or ingesting asbestos fibers.
The injuries and diseases from which the plaintiff suffered caused the plaintiff to suffer great
pain, suffering, mental anxiety, distress of mind, humiliation, emotional trauma and mental
anguish,

18. The disease, diseases or injuries from which the plaintiff suffered were
directly and proximately caused by the plaintiff ‘s exposure to asbestos and asbestos products
which were mined, milled, manufactured, designed, assembled, distributed, supplied,

constructed, processed, packaged, distributed, delivered, purchased and/or sold by the

defendants.
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 10 of 14

19. As aresult thereof, the plaintiff's life span has been shortened and the
plaintiff's capacity to carry on life's activities is impaired along with the plaintiff's capacity
to enjoy life and family, to engage in any gainful employment, and to participate in civic
affairs.

20.  Asaresult of said illness, the plaintiff was obligated to incur expenses for
medical, hospital and surgical treatment, drugs, medicines, x-rays and medical apparatus, and
funeral expenses.

21. Asa further result of said illness, the plaintiff's earning capacity was impaired.

22. The foregoing acts and omissions of the defendants constitute a reckless
disregard for the safety of product users, consumers or others who were injured by the
products, pursuant to General Statutes § 52-240b.

23. The plaintiff brings this Count pursuant to Connecticut General Statutes

Sections 52-240a, 52-240b, and 52-572m et seq,

COUNTH
(As to Plaintiff, EAN LEVAN, and all Defendants)

1.-23, Plaintiff{s) repeat and reallege all allegations contained in all paragraphs above
as is fully set forth herein. .

24. Asa result of the foregoing injuries and damages suffered by the plaintiff, the said

. plaintiff's spouse has and will sustain damages by virtue of his/her loss of consortium with the

plaintiff and the loss and impairment of the plaintiff's services, protection, care and assistance,
society, companionship, affection, love, comfort, support, guidance, and kindly offices and
advice, and other benefits of the marital relationship.

WHEREFORE, the plaintiff, JEAN LEVAN, claims damages.
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 11 of 14

COUNT HI
(Recklessness as to ali Defendants)
|.- 23, Plaintiff(s) repeat and reallege all allegations contained in all paragraphs above
as is fully set forth herein.

24. The defendants have been possessed of medical and scientific data, studies and
reports since approximately 1929, which information indicated that asbestos and asbestos-
containing products were hazardous to their health and safety of the plaintiff and other
human beings.

25, The defendants, during the 1930’s, 1940's, 1950’s and 1960’s became possessed
of medical and scientific data, studies and reports, which information established that
asbestos and asbestos-containing products were hazardous to the health and safety of the
plaintiff and all humans exposed to those products.

26. The defendants, since the 1920’s, have failed to acknowledge, publish, or in any
way advise of studies and reports known throughout the industry, including studies
conducted by or on behalf of Various defendants in the asbestos industry.

27. Notwithstanding that the defendants possess the foregoing information the
defendants committed some or all of the wrongful acts and/or omissions described and
alleged in paragraph 11 of the First Count.

28. Said acts and omissions thus constitute misconduct that is grossly negligent,

willful, wanton, malicious and/or outrageous.
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 12 of 14

WHEREFORE, DOUGLASS LEVAN & JEAN LEVAN, demand judgment and
damages against the Defendant(s), jointly and severally, plus interest, costs, and whatever

other further relief this Honorable Court deems right and just.

THE PLAINTIFF

BY:__/s/417342
Christopher Meisenkothen
Early, Lucarelli, Sweeney & Meisenkothen, LLC
One Century Tower, | Ith Floor
265 Church Street P.O. Box 1866
, New Haven, CT 06508-1866
(203) 777-7799
Juris No. 409086
Their Attorneys

 
Case 3:19-cv-00083-JBA Document.1-1 Filed 01/16/19 Page 13 of 14

 

IN RE: ASBESTOS LITIGATION |

RETURN DATE: JANUARY 8, 2019 : SUPERIOR COURT
DOUGLASS LEVAN & JEAN LEVAN : JD. OF FAIRFIELD
VS. : AT BRIDGEPORT
AIR & LIQUID SYSTEMS, INC, ET AL. : DECEMBER 17, 2018

WHEREFORE, the plaintiff, DOUGLASS LEVAN & JEAN LEVAN , claims as to the
defendants:

1. Full, fair and just money damages;

2. Punitive and exemplary damages, including attomey's fees;

3. Statutory punitive damages and reasonable attorney's fees pursuant to General Statutes
Sections 52-240a and 52-240b (First Count);

4. Costs of this action.

THE PLAINTIFF

BY:__/s/417342

Christopher Meisenkothen

Early, Lucarelli, Sweeney & Meisenkothen, LLC
: One Century Tower, | 1th Floor

265 Church Street P.O. Box 1866

New Haven, CT 06508-1866

(203) 777-7799

Juris No. 409080

Their Attorneys

 
Case 3:19-cv-00083-JBA Document 1-1 Filed 01/16/19 Page 14 of 14

 

IN RE: ASBESTOS LITIGATION |

RETURN DATE: JANUARY 8, 2019 : SUPERIOR COURT
DOUGLASS LEVAN & JEANLEVAN : J.D. OF FAIRFIELD
VS, : AT BRIDGEPORT
AIR & LIQUID SYSTEMS, INC., ET AL. : DECEMBER 17, 2018

The amount, legal interest and property in demand is not less than $15,000.00, exclusive

of interest and costs.

THE PLAINTIFF

BY: _ /8/417342

Christopher Meisenkothen

Early, Lucarelli, Sweeney & Meisenkothen, LLC
One Century Tower, 11th Floor

265 Church Street P.O. Box 1866

New Haven, CT 06508-1866

(203) 777-7799

Juris No. 409080

Their Attorneys

 
